 1   THOMAS A. JOHNSON, #119203
     400 Capitol Mall, Suite 2560
 2   Sacramento, California 95814
     Telephone: (916) 422-4022
 3
 4
                           IN THE UNITED STATES DISTRICT COURT
 5
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 6
 7                                                  )
 8   UNITED STATES OF AMERICA,                      )   Case No.: 2:11-cr-0514-TLN and
                                                    )             2:12-cr-0031-TLN
 9                 Plaintiff,                       )
                                                    )   STIPULATION AND ORDER FOR
10          vs.                                     )   CONTINUANCE OF JUDGMENT AND
                                                    )   SENTENCING
11   ANDREY KIM,                                    )
                                                    )   Date: June 6, 2019
12                                                  )   Time: 9:30 a.m.
                   Defendant.                       )   Judge: Troy L. Nunley
13                                                  )
14
15                                         STIPULATION
16          IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
17   Judgment and Sentencing scheduled for June 6, 2019, is continued to September 12,
18   2019, at 9:30 a.m. in the same courtroom. Defense counsel is preparing for a federal trial
19   and needs additional time to prepare for sentencing. The PSR schedule is to be amended
20   as follows:
21   Judgment and Sentencing date:                              September 12, 2019
22
23   Reply or Statement                                         September 5, 2019
24
     Motion for Correction of the Pre-Sentence
25   Report shall be filed with the court and                   August 22, 2019
     served on the Probation Officer and opposing
26   counsel no later than:
27
     The Pre-Sentence Report shall be filed with
28   the court and disclosed to counsel no later                August 15, 2019
     than:

                                                                                              1
 1
     Counsel’s written objections to the Pre-
 2   Sentence Report shall be delivered to the             August 1, 2019
     Probation Officer and opposing counsel
 3   no later than:
 4
     The Proposed Presentence Report Shall be              July 18, 2019________________
 5   Disclosed to Counsel no Later Than:

 6
 7   IT IS SO STIPULATED.

 8
     DATED: April 8, 2019                            By:   /s/ Thomas A. Johnson
 9                                                         THOMAS A. JOHNSON
                                                           Attorney for Andrey Kim
10
11   DATED: April 8, 2019                                  MCGREGOR W. SCOTT
                                                           United States Attorney
12
                                                     By:   /s/ Thomas A. Johnson
13                                                         HEIKO COPPOLA
                                                           Assistant United States Attorney
14
15
                                                 ORDER
16
     IT IS SO ORDERED.
17
     DATED: April 8, 2019
18
                                                                 Troy L. Nunley
19                                                               United States District Judge
20
21
22
23
24
25
26
27
28

                                                                                                2
